DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (PGPUB: 20120188283) in view of Schmidt (PGPUB: 20120147010), and further in view of Takata (PGPUB: 20160247300).

Regarding claims 14, 23, and 24, Ohashi teaches method for assisting the determination, in an image of a sample, of at least one element of interest among a plurality of biological elements, the sample comprising the plurality of biological elements, the method being implemented by an electronic device, and comprising: 
- acquisition of an image of the sample (see Fig. 1, paragraph 38, the acquisition unit 21 acquires a log of observation at every second at the time of displaying the medical image for learning and processes the log obtained as the result of acquisition as an observation log); 
see Fig. 1, paragraph 50, the feature amount extraction unit 52 extracts feature amounts of a predetermined feature from plural peripheral images supplied from the peripheral image generation unit 51 and supplies the feature amounts to the learning unit 53), the relevance index being increased, during the preselection, for each reference element thumbnail associated with a preselected zone (see Fig. 9, paragraph 88, five observation positions P11 to P15 are determined by the observation log. In this case, the peripheral image generation unit 51 cuts out respective rectangular regions including these observation positions P11 to P15 at centers of these regions to be peripheral images PD11 to PD15 including the observation positions);
- display of each zone preselection in the image (see Fig. 6, paragraph 68, the whole medical image for learning to be displayed is displayed in a region RA11 provided on the lower right in the drawing of the display screen of the display unit 28, and a partial region of the medical image for learning is displayed on the whole display screen of the display unit 28); 
- acquisition of the selection by an operator of at least one zone among the preselected zones, each selected zone corresponding to at least one element of interest (see Fig. 6, paragraph 67, the display control unit 27 displays partial regions of the medical image for learning by zooming in the regions or performs scroll display from a given region to another region in accordance with operation by the skillful doctor or the like).
Ohashi teaches the thumbnail of a reference element and the relevance index. 
Schmidt teaches that Table 32 includes a user selectable row 34 that includes a reference value, a first numerical value and a second numerical value. The reference value refers to a digital image of a slice of tissue. In the example of FIG. 4, the highlighted row 34 has been selected and corresponds to the digital image shown in a thumbnail image 35 at the left of the row (see Fig. 4, paragraph 42); a subset of image features and the weightings of those features are modified to arrive at the custom image-based biomarker whose magnitude is large for the suspicious mass but small for other objects in the region of interest. Then a database of medical images is searched to find objects in mammograms of other patients that are also marked by the custom image-based biomarker. The physician then checks the medical records to determine whether the objects marked by the custom image-based biomarker were known to be malignant (see paragraph 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohashi by Schmidt for providing a subset of image features and the weightings of those features are modified to arrive at the custom image-based biomarker whose magnitude is large for the suspicious mass but small for other objects in the region of interest. Then a database of medical images is searched to find objects in mammograms of other patients that are also marked by the custom image-based biomarker, as from a database comprising a set of thumbnails of reference elements and a relevance index for each thumbnail of a reference element. 
However, the combination does not expressly teach updating of the database according to the selected zone or zones acquired, at least one selected zone acquired 4being added as a thumbnail of a reference element in said base.
Takata teaches that the similar case data storage 301 stores in advance an image feature extracted from many similar cases selected as target data for similar case retrieval among similar cases managed by the medical information management system 200, and the similar case data 4000 (FIG. 20) having registered therein a generated thumbnail image etc. The image feature extractor 302 extracts an image feature of a region of interest of a retrieval query image transmitted from the communication controller 110 of the information terminal 100. Region-of-interest information (ROI information) is an example of designation information indicative of a region of interest (see Fig. 1-2, paragraph 155-156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Takata for providing that the similar case data storage 301 stores in advance an image feature extracted from many similar cases selected as target data for similar case retrieval among similar cases managed by the medical information management system 200, and the similar case data 4000 (FIG. 20) having registered therein a generated thumbnail image, as updating of the database according to the selected zone or zones acquired, at least one selected zone acquired 4being added as a thumbnail of a reference element in said 

Regarding claim 15, the combination teaches wherein the preselection of at least one zone in the acquired image comprises: 
- the detection of a plurality of zones in the image, each zone corresponding to at least one biological element (see Ohashi, Fig. 9), and 
- the comparison of each zone detected with all the reference element thumbnails, the zone or zones being preselected according to said comparison (see Takata, Fig. 1, paragraph 185, the doctor can smoothly compare the plurality of thumbnail images with attention with the retrieval query image).  

Regarding claim 16, the combination teaches 
wherein, during the comparison, a value of at least one parameter relating to a corresponding biological element is calculated for each zone detected, and each parameter value calculated is compared with the corresponding parameter values of all the reference element thumbnails (see Schmidt, Fig. 1, paragraph 85, the table lists the values of the four image features: (i) mean difference of area to that of neighbor nucleus, (ii) area of nucleus, (iii) color of nucleus, and (iv) roundness of nucleus).  

Regarding claim 17, the combination teaches wherein each parameter is chosen from the group consisting of: 
see Schmidt, Fig. 1, paragraph 85, the table lists the values of the four image features: (i) mean difference of area to that of neighbor nucleus, (ii) area of nucleus, (iii) color of nucleus, and (iv) roundness of nucleus).  

Regarding claim 18, the combination teaches wherein, during the preselection, a plurality of zones are preselected and, during the display, the zone preselections are displayed successively (see Schmidt, Fig. 12).  

Regarding claim 19, the combination teaches wherein, during the display, the zone preselections are displayed in an order dependent on a degree of agreement of each preselection (see paragraph 120, if an instruction by the instruction function is detected, changing a display size of each of the individual areas while keeping a display size of a sick portion of each of the similar medical images a same size, and hence changing the display number of the similar medical images included in the number M of the similar medical images displayed in the first display area).  

Regarding claim 20, the combination teaches 
wherein, during the display, the zone preselections are displayed in an order dependent on a degree of agreement of each preselection, the degree of agreement of each preselection being calculated according to the difference between the preselected zone and the reference element thumbnail associated during the comparison (see Takata, Fig. 6-7 and 41-44, paragraph 181 and 192, thumbnail images of target similar cases for displaying are displayed in the case display area 710 in 2 rows by 3 columns; a retrieval result number display area 713 is arranged, for example, in an upper left section of the basic window K2. The retrieval result number display area 713 displays the number of similar cases similar to the diagnosis target case, the similar cases being acquired from the case retrieval system 300 as the result of the retrieval processing).  

Regarding claim 21, the combination teaches wherein, during the preselection, the reference element thumbnails are taken into account in an order dependent on their respective relevance index (see Takata, Fig. 6, paragraph 198, the distance is employed for the similarity. However, any index may be employed as long as the index indicates the similarity between images, such as cosine similarity. If the cosine similarity is employed, the similarity between 2 images being comparison targets is increased as the value approaches 1).  

Regarding claim 22, the combination teaches wherein each biological element is chosen from the group consisting of: 
a cytoplasm, an organite, a vesicle, a membrane, a nucleus, a cell, an intracellular pathogen, an extracellular pathogen, a unicellular organism, a pluricellular organism, a bacterium, a virus, a mycelium, a fragment of organism, an organism, an organ fragment, an organ, a tissue, a biological structure fragment, a biological structure, an anatomical structure fragment and an anatomical structure (see Schmidt, Fig. 4 and 5, paragraph 55, the third numerical value is indicative of the health state of just a portion of the tissue depicted in image 36. The third numerical value can indicate the health state of normal tissue, in-situ cancer tissue, and distant metastasis tissue). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIN JIA/Primary Examiner, Art Unit 2667